Title: From James Madison to James Monroe, 28 July 1785
From: Madison, James
To: Monroe, James


Dear Sir
Orange July 28th. 1785
I received yesterday your favour of the 12th. inst. The date of the preceding one was early in May. From this interval and your not acknowledging some of my letters I suspect that our correspondence suffers from some fault in the post office. This has certainly been the case with letters between Col. Grayson and myself. The part of your letter which has engaged most of my attention is the postscript which invites me to a ramble this fall. I have long had it in contemplation, to seize occasions as they may arise, of traversing the Atlantic States as well as of taking a taste of the Western curiosities. A visit to the Eastern States which I have never seen formed the first article in my plan, and I had allotted to it the season which I otherwise employed last year. A trip in to Canada would also be agreeable. With these prepossessions, you may well suppose, I read your invitation with a sufficient disposition to accept it. There are several considerations however which oblige me to hesitate. My resources do not authorize me to disregard that of the expence, though this shall never be a decisive objection, but when it is an essential one: the possibility of my being called on to attend a public duty which has been imposed on me—the inconveniency of sparing so much time. To these general objections particular ones occur. The time at which the Western treaty will actually be held must be extremely uncertain; great delays ought to be presupposed as happened in the last one at Fort Stanwix, and a return might be obstructed by the lowness of the waters, by the want of boats at our command, or by the necessity of travelling back thro’ the Wilderness via Kentucky; these circumstances compared with the time at which my attendance will be due at Richmond, seem to forbid my acceding to your first proposition. The second, to wit, a ramble towards Montreal & Quebec, is objectionable also on account of the time it would require; not to mention that the present may not be the crisis at which a Citizen of the U. States would travel with most satisfaction through that country. The Eastern ramble which is the third you suggest, has also its difficulties, though they are the least insurmountable. In the first place, your expressions leave me in doubt whether it would be agreeable to yourself or not; in the next, I should consider it as indispensable to go by land, and not by water from New York. The latter mode would not answer the purpose of a traveller; and I am not sure that the former is attainable without carrying horses from Virginia: and in the last place, it is possible as observed above, that I may be called by matters of a public nature from such a project of pleasure. Notwithstanding these difficulties, I will make some eventual arrangements, suspending a positive determination till I hear again from you, which I hope will be as early as an answer can come by the post. At all events it is not unlikely that I may be obliged to ride as far as Philada. where I should be very happy if we could meet in case your final plans should make it convenient. Besides a public undertaking which may possibly require such a ride, I have in conjunction with a friend here a project on the anvil, which may furnish a motive of interest. I am Dear Sir Yr. affectionate friend
J. Madison Jr.
I thank you particularly for the Journals of Congress.
 